DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/19/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-11,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano (WO2018070375) via the English language equivalent Nakano (US20210270473) in view of Ohara (JP2006242458).
	Regarding claim 1, Nakano teaches a heat exchanger (Fig. 2-6 & annotated Fig. 5-6 below, hereinafter Fig. B), comprising: a plurality of heat exchange tube segments (see segments of tubes, 31-34) defining a plurality of fluid pathways (39) therein; a plurality of fins (35) disposed between adjacent heat exchange tube segments of the plurality of heat exchange tube segments; a bend (31b-34b) formed in the plurality of heat exchange tube segments defining a first portion (see portion of tubes on one side of bend) of the heat exchanger disposed at a first side of the bend, and a second portion (see portion of tubes on other side of bend) of the heat exchanger disposed at a second side of the bend opposite the first side; and a support (37a) disposed at or near the bend, the support including: a support base (41a2); and a plurality of support fingers (Fig. B) extending from the support base and into a gap between adjacent heat exchange tube segments of the plurality of heat exchange tube segments, wherein the plurality of support fingers (Fig. B) defining a plurality of open cross-section notches therebetween.


    PNG
    media_image1.png
    834
    789
    media_image1.png
    Greyscale

Fig. B – Annotated Fig. 5-6 of Nakano
Nakano does not teach wherein the plurality of support fingers extend non-orthogonally from the support base.
Ohara teaches (see Fig. 8-9) the plurality of support fingers (see fingers extending from 19 between tubes 4B) extend non-orthogonally (see angle theta) from the support base (holding member 19), in order to improve drainage by providing an incline to the tubes (Page 30).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakano to include the fingers extending non-orthogonally from the support base as taught by Ohara, in order to improve drainage by providing an incline to the tubes (Page 30).
Regarding claim 2, Nakano teaches the limitations of claim 1, and Nakano further teaches the bend is a ribbon bend (31b-34b).
	Regarding claim 3, Nakano teaches the limitations of claim 1, and Nakano further teaches the support (37a) is secured (braze ¶[0074]) to at least one heat exchange tube (31-34) segment of the plurality of heat exchange tube segments.
Regarding claim 5, Nakano teaches the limitations of claim 1, and Nakano further teaches the at least one support finger (Fig. B) extends from the support base at a finger angle equal to a ribbon angle of the heat exchange tube segments at the bend (the 0 degree angle of the finger/base from the support base, the 0 degree angle of twist of the ribbon) the ribbon angle defined as a degree of twist in the heat exchange tube segments at the bend.
	Regarding claim 7, Nakano teaches the limitations of claim 1, and Nakano further teaches the bend is at a bend angle of 180 degrees (as gleaned from Fig. 2-4). 
Regarding claim 8, Nakano teaches the limitations of claim 1, and Nakano further teaches a first header (36a) fluidly coupled to the plurality of heat exchange tube (31-34) segments at a first end of the plurality of heat exchange tube segments; and a second header (36b) fluidly coupled to the plurality of heat exchange tube (31-34) segments as a second end of the plurality of heat exchange tube segments opposite the first end.
Regarding claim 9, Nakano teaches the limitations of claim 1, and Nakano further teaches the bend (see middle bend 31b-34b; Fig. 3) is located substantially at a midpoint of the plurality of heat exchange tube (31-34) segments between the first end and the second end.
Regarding claim 10, Nakano teaches the limitations of claim 1, and Nakano further teaches the first portion of the heat exchanger (see rejection above) is substantially parallel to the second portion (see rejection above) of the heat exchanger.
Regarding claim 11, Nakano teaches the limitations of claim 1, and Nakano further teaches the plurality of fins (Fig. 2) are absent from the bend.
Regarding claim 13, Nakano teaches the limitations of claim 1, and Nakano further teaches the heat exchanger (Fig. 2-6) is configured as one of a condenser or an evaporator of a vapor compression cycle (heat exchanger of Nakano is capable of operating as a condenser or an evaporator of a vapor compression cycle).  
Claims 1-3, 5-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN104110977A) in view of Nakano (WO2018070375) via the English language equivalent Nakano (US20210270473) and Ohara (JP2006242458).
	Regarding claim 1, Wang teaches a heat exchanger (Fig. 1-4 & annotated Fig. 2, 4a,4c, below, hereinafter Fig. A), comprising: a plurality of heat exchange tube segments (see segments of tubes, Fig. A) defining a plurality of fluid pathways therein; a plurality of fins (Fig. A) disposed between adjacent heat exchange tube segments of the plurality of heat exchange tube segments; a bend (Fig. A) formed in the plurality of heat exchange tube segments defining a first portion (see portion of tubes in core 1) of the heat exchanger disposed at a first side of the bend, and a second portion (see portion of tubes in core 2) of the heat exchanger disposed at a second side of the bend opposite the first side; and a support (Fig. A) disposed at or near the bend, the support including: a support base (Fig. A); and a plurality of support fingers (Fig. A) extending from the support base and into a gap between adjacent heat exchange tube segments of the plurality of heat exchange tube segments.

    PNG
    media_image2.png
    697
    1042
    media_image2.png
    Greyscale

Fig. A – Annotated Fig. 2, 4(a), 4(c)
Wang does not teach wherein the plurality of support fingers defining a plurality of open cross-section notches therebetween, as Wang teaches wherein the support fingers define a plurality of closed openings therebetween. 
Nakano teaches wherein the plurality of support fingers defining a plurality of open cross-section notches therebetween (see annotated Fig. 5-6 below, hereinafter Fig. B) or wherein the fingers define a plurality of closed openings (44b; Fig. 8 or 144a; Fig. 13) therebetween as functional equivalents, providing a bracket assembly to a bent tube heat exchanger (¶[0074], ¶[0077] & ¶[0101]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to include the fingers as taught by Nakano, as it has been held obvious to provide a simple substitution of one known element for another to obtain predictable results (see MPEP 2143 I B).  


    PNG
    media_image1.png
    834
    789
    media_image1.png
    Greyscale

Fig. B – Annotated Fig. 5-6 of Nakano
Wang does not teach wherein the plurality of support fingers extend non-orthogonally from the support base.
Ohara teaches (see Fig. 8-9) the plurality of support fingers (see fingers extending from 19 between tubes 4B) extend non-orthogonally (see angle theta) from the support base (holding member 19), in order to improve drainage by providing an incline to the tubes (Page 30).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to include the fingers extending non-orthogonally from the support base as taught by Ohara, in order to improve drainage by providing an incline to the tubes (Page 30).
Regarding claim 2, Wang teaches the limitations of claim 1, and Wang further teaches the bend is a ribbon bend (Fig. A).
	Regarding claim 3, Wang teaches the limitations of claim 1, and Wang further teaches  the support (Fig. A) is secured (¶[0037]) to at least one heat exchange tube (Fig. A) segment of the plurality of heat exchange tube segments.
Regarding claim 5, Wang teaches the limitations of claim 1, and Wang further teaches the at least one support finger (Fig. A) extends from the support base at a finger angle equal to a ribbon angle of the heat exchange tube segments at the bend (the 0 degree angle of the finger/base from the support base, the 0 degree angle of twist of the ribbon) the ribbon angle defined as a degree of twist in the heat exchange tube segments at the bend.
	Regarding claim 6, Wang teaches the limitations of claim 1, and Wang, in the embodiment of Fig. 1-4, does not teaches wherein the bend is one of an acute angle or an obtuse angle.   In a separate embodiment (see Fig. 6 (a)), Wang teaches wherein instead of a parallel arrangement of cores 1 and 2, the cores may be positioned as an angle (see acute angle of Fig. 6 (a) between cores 1 and 2 & ¶[0049]).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang, to provided wherein the bend is one of an acute angle or an obtuse angle, as it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (see MPEP 2143 I E).  In this case, Wang teaches such heat exchangers are well known to be provided with an angle, rather than parallel (¶[0049]), and the heat exchanger would operate as intended.  Further, one having ordinary skill in the art would appreciate the acute angle heat exchanger as seen in Fig. 6 (a) would provide for a different flow path and geometry than the parallel cores, and would select among known configurations for the heat exchanger geometry and flow path desired.   
Regarding claim 7, Wang teaches the limitations of claim 1, and Wang further teaches the bend is at a bend angle of 180 degrees (as gleaned from Fig. A, 3). 
Regarding claim 8, Wang teaches the limitations of claim 1, and Wang further teaches a first header (4) fluidly coupled to the plurality of heat exchange tube (Fig. A) segments at a first end of the plurality of heat exchange tube segments; and a second header (5) fluidly coupled to the plurality of heat exchange tube (Fig. A) segments as a second end of the plurality of heat exchange tube segments opposite the first end.
Regarding claim 9, Wang teaches the limitations of claim 8, and Wang further teaches
 the bend (Fig. A) is located substantially at a midpoint of the plurality of heat exchange tube (Fig. A) segments between the first end and the second end.
Regarding claim 10, Wang teaches the limitations of claim 1, and Wang further teaches the first portion of the heat exchanger (1) is substantially parallel to the second portion (2) of the heat exchanger.
Regarding claim 11, Wang teaches the limitations of claim 1, and Wang further teaches the plurality of fins (Fig. A) are absent from the bend.
Regarding claim 12, Wang teaches the limitations of claim 1, and Wang further teaches the heat exchanger is substantially C-shaped (see shape thereof, Fig. A).
Regarding claim 13, Wang teaches the limitations of claim 1, and Wang further teaches the heat exchanger (Fig. A) is configured as one of a condenser or an evaporator of a vapor compression cycle (heat exchanger of Wang is capable of operating as a condenser or an evaporator of a vapor compression cycle).  
	 Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763